DETAILED ACTION
CLAIMS 1 AND 8-27 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 8-12, 16-21, and 25-26
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballantyne et al., US 2012/0173910 A1, (“Ballantyne”; Cited in the previous action) in view of HSIEH et al., US 2018/0067885 Al, (“Hsieh”).
Ballantyne and Hseih were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 1,
 Ballantyne teaches an electronic device comprising:
connectors; ([0018] “an enlarged hub module 18 shown with four USB ports 20, 22, 24 and 26 connecting clients 1-4 28, 30, 32 and 34 to the host 12, via the module 18 and USB connectors 36,38, 40, and 42.” Emphasis added. See also Fig. 1)
a connection detection circuitry that detects that a new external device is connected to one of the connectors ([0042] “a client/device is attached and detected by a Host.”) and
([0051]) that 
(i) sets a current to be provided from the electronic device to the new external device to a second current higher than a first current, in a case where the new external device is connected to the one of the connectors, ([0037] “the process begins at block 405 when a USB device, such as a Mobile Subscriber Client (MS) or any client, is connected and detected by a USB Host … charging per a USB specification begins. For example, a MS will first enumerate and request 500 mA current capability from the USB Host 5V Vbus supply (typically, initially only 100 mA may be allowed.)” See also 
[0032] “In a first example, the USB host is capable of providing an aggregate current of 1500 mA to its output ports, and the overhead current is the amount needed to provide the same amount of current to each connected client. Thus the overhead current and the current allocated to the client device are the same … When two clients are connected each may have an allocated current of 1500 mA/3, or 500 mA.” Emphasis added;
See also [0033];
i.e. when second and third clients are connected they will receive 500 mA – a second current greater than a first current giving the claim the BRI –)
(ii) maintains each of currents to be provided from the electronic device to external devices connected to the connectors at the second current, in a case where the number of the external devices connected to the connectors exceeds a predetermined number, with each of the currents to be provided from the electronic device to external devices connected to the connectors being maintained at the second current even when the number of the external devices is increased, ( [0031] – [0032] “the allocating step 230 includes subtracting an overhead current from the limit current, wherein the overhead current is an amount of current allocated when an additional client is connected to the host … the USB host is capable of providing an aggregate current of 1500 mA to its output ports, and the overhead current is the amount needed to provide the same amount of current to each connected client. Thus the overhead current and the current allocated to the client device are the same. The overhead current is subtracted from the aggregate current limit to determine the allocated port current. Thus, when one client is connected to the host, the overhead current is the aggregate current capability divided by two, and more generally when n devices are connected the overhead current is the aggregate current divided by n+1. Thus when one client is connected its allocated port current is 1500 mA/2, or 750 mA. When two clients are connected each may have an allocated current of 1500 mA/3, or 500 mA.” Emphasis added; 
See also [0033];
i.e. When two or more clients are connected, all clients will receive 500 mA -- maintaining the second current giving the claim the BRI –. More specifically, the second client will receive 1500mA/3 – 500 mA –, and the third client will receive the overhead current – also 500 mA –) and 
(iii) increases each of currents to be provided from the electronic device to the external devices connected to the connectors to a third current higher than the second current, in a case where the number of the external devices connected to the connectors is less than or equal to the predetermined number.  ([0024] “If additionally the number of connected clients is indicated, the client may determine a higher amount of current can be provided when the number of connected clients is less than the total number of ports.”;
See also [0032] “generally when n devices are connected the overhead current is the aggregate current divided by n+1. Thus when one client is connected its allocated port current is 1500 mA/2, or 750 mA. When two clients are connected each may have an allocated current of 1500 mA/3, or 500 mA.”;
See also [0033]-[0034];
i.e. when fewer than two clients are connected the remaining client will receive 750 mA – a third current greater than the second current giving the claim the BRI –) 
in a case where a voltage of one power supply terminal electrically isolated from other three power supply terminals is detected; Emphasis added.
Note, however, that Ballantyne goes on to teach “the process begins at block 405 when a USB device, such as a Mobile Subscriber Client (MS) or any client, is connected and detected by a USB Host, such as a PC laptop, tablet, Smart phone and the like with multiple USB ports. This detection can be accomplished via well-known methods.” (Ballantyne at [0037])
Hsieh teaches a connection detection circuitry that detects that a new external device is connected to one of the connectors, (Fig. 2, elements 1200 and 2000) in a case where a voltage of one power supply terminal electrically isolated from other three power supply terminals is detected; ([0017] “the detector 1200 is electrically connected to the ground pin GNDl, so as to detect the voltage value at the ground pin GNDl. The detector 1200 also determines whether or not the USB Type-C module 1000 is connected to another connector external to the USB Type-C module 1000 (i.e. the corresponding connector) based on the voltage value.” See also Fig. 2, element GND 1 and elements GND2-GND4. i.e. the GND1 pin is electrically isolated from the other pins on the interface.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hsieh with the teaching of Ballantyne as both references are directed to controlling power in computing systems. Moreover, Hsieh carries out Ballantynes teaching of detecting a USB connection using known methods (Ballantyne [0037]) by teaching a low power connection detection technique ([0017] and [0027]).  
Regarding Claim 8,
 Ballantyne teaches wherein the first current is 500 mA, ([0027] “after attaching to the host the device may initially draw up to the recommended current limit, and then after receiving a response from an information query it may begin drawing a first amount exceeding the recommended limit … Examples of power classifications may include: devices requiring a maximum allocation; devices requiring a first recommended limit Such as 500 mA, and devices requiring a second recommended limit Such as 100 mA.” Emphasis added. ) the second current is 1000 mA, and the third current is 3000 mA.  ([0032] “In a first example, the USB host is capable of providing an aggregate current of 1500 mA to its output ports, and the overhead current is the amount needed to provide the same amount of current to each connected client. Thus the overhead current and the current allocated to the client device are the same. The overhead current is subtracted from the aggregate current limit to determine the allocated port current. Thus, when one client is connected to the host, the overhead current is the aggregate current capability divided by two, and more generally when n devices are connected the overhead current is the aggregate current divided by n+1. Thus when one client is connected its allocated port current is 1500 mA/2, or 750 mA. When two clients are connected each may have an allocated current of 1500 mA/3, or 500 mA.” Emphasis added. i.e. in a system with a 6000 mA overhead current, when one device is attached, 3000 mA may be made available, and when five devices are attached, the current available to the devices is adjusted to 1000 mA. ) 
Regarding Claim 9,
 Ballantyne does not teach wherein the other three power supply terminals are short-circuited inside the electronic device.  
Hsieh teaches wherein the three power supply terminals are short-circuited inside the electronic device.  (Fig. 2, elements GND2-4) 
Regarding Claim 10,
 Ballantyne does not expressly teach wherein the connectors are connectors conforming to USB (Universal Serial Bus) Type-C.  
Hsieh teaches wherein the connectors are connectors conforming to USB (Universal Serial Bus) Type-C. (Fig. 1; See also [0016])   
Regarding Claim 11,
 Ballantyne teaches wherein the electronic device is capable of acting as a personal computer. (Fig. 1, elements 14 and 18 collectively. See also [0018]) 
Regarding Claim 12,
 Ballantyne teaches wherein the electronic device is capable of acting as a host device.  (Fig. 1, elements 14 and 18 collectively. See also [0018])

Regarding Claim 26,
 Ballantyne teaches wherein the electronic device further comprises a host system configured to compare the number of external devices connected to the connectors with the predetermined number and to determine whether or not the number of the external devices connected to the connectors is equal to or less than the predetermined number.  ([0024.] “If additionally the number of connected clients is indicated, the client may determine a higher amount of current can be provided when the number of connected clients is less than the total number of ports.”; see also [0032] “when n devices are connected the overhead current is the aggregate current divided by n+1. Thus when one client is connected its allocated port current is 1500 mA/2, or 750 mA. When two clients are connected each may have an allocated current of 1500 mA/3, or 500 mA.”; See also [0028] “The port current limit may then be calculated as a function of the aggregate host Supply capability and the number of presently connected clients.” Emphasis added;
i.e. In the example cited, when one or fewer hosts are connected, higher current is available, otherwise the 500mA limit is available. ) 

Claim(s) 16-21 and 25
 recite(s) features that are substantially the same, save for the category of invention, as the Apparatus set forth in claim(s) 1 and 8-12. Specifically:
Claim(s) 16 and 25 correspond(s) to claim(s) 1;	and
Claim(s) 17-21 correspond(s) to claim(s) 8-12;
Therefore claim(s) 16-21 and 25 is/are rejected under the same reasoning set forth above over Ballantyne in view of Hsieh.		
Claim(s) 13-15 and 22-24
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballantyne et al., US 2012/0173910 A1, (“Ballantyne”; Cited in the previous action) in view of HSIEH et al., US 2018/0067885 Al, (“Hsieh”) in further view of RABIi et al., US 2017/0078961 Al, (“Rabii”).

Regarding Claim 13,
 Ballantyne in view of Hsieh does not expressly teach wherein the external devices are wearable devices.  Note, however, that Ballantyne goes on to teach a non-limiting “client device”, including an exemplar mobile phone device ([0037] and Fig. 1, element 30), as well as an exemplar MP3 device (Fig. 1, element 32) and an exemplar tablet device (Fig. 1, element 34). 
Rabii teaches wherein the external devices are wearable devices.  ([0058] “if the wireless device 600 corresponds to a wrist-wearable device, the battery subsystem 630 may can negotiate and control the services that are to be supported on the wireless device 600, the functions that are permitted on the wireless device 600, etc. according to battery health, a battery charge state, and/or other suitable battery-related parameters ( e.g., only tell time, show messages, provide speaker functions, etc. when battery health and/or available power is less than a threshold value, disable flash photography when battery health and/or available power is critically low such that a camera cannot be launched, etc.)” Emphasis added.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rabii with the teaching of Ballantyne as both references are directed to controlling power in computing systems. Moreover, Rabii improves on Ballantyne’s teaching of an electronic device which occasionally requires charging a battery (Fig. 4, Fig. 1, elements 28-34) by teaching an electronic device which manages battery power so as to reduce the amount of battery power consumed (Rabii [0058] See also [0076])  thus reducing the amount of charging required and saving power in the system.
Regarding Claim 14,
 Ballantyne does not expressly teach wherein one of the external devices is a wearable device including a camera.  
Rabii teaches wherein one of the external devices is a wearable device including a camera.  ([0058] “if the wireless device 600 corresponds to a wrist-wearable device, the battery subsystem 630 may can negotiate and control the services that are to be supported on the wireless device 600, the functions that are permitted on the wireless device 600, etc. according to battery health, a battery charge state, and/or other suitable battery-related parameters ( e.g., only tell time, show messages, provide speaker functions, etc. when battery health and/or available power is less than a threshold value, disable flash photography when battery health and/or available power is critically low such that a camera cannot be launched, etc.)” Emphasis added. )
Regarding Claim 15,
 Ballantyne in view of Hsieh does not expressly teach wherein one of the external devices is a wearable device including a glass, a goggle, or a wristwatch.  
Rabii teaches wherein one of the external devices is a wearable device including a glass, a goggle, or a wristwatch.  ([0058] “if the wireless device 600 corresponds to a wrist-wearable device, the battery subsystem 630 may can negotiate and control the services that are to be supported on the wireless device 600, the functions that are permitted on the wireless device 600, etc. according to battery health, a battery charge state, and/or other suitable battery-related parameters ( e.g., only tell time, show messages, provide speaker functions, etc. when battery health and/or available power is less than a threshold value, disable flash photography when battery health and/or available power is critically low such that a camera cannot be launched, etc.)” Emphasis added. ) 
Claim(s) 22-24
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 13-15. Therefore claim(s) 22-24 is/are rejected under the same reasoning set forth above over Ballantyne in view of Hsieh in further view of Rabii.	
Claim(s) 27
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballantyne et al., US 2012/0173910 A1, (“Ballantyne”; Cited in the previous action) in view of HSIEH et al., US 2018/0067885 Al, (“Hsieh”) in further view of BERTIN et al., US 2014/0129856 Al, (“Bertin”).
Ballantyne and Hseih were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 27,
 Ballentyne does not teach wherein the current control circuitry sets a current when a power supply is received from the power supply terminal by changing a resistance value connected between a power source control circuitry and a ground portion (GND).   
Ballantyne goes on to teach that the amount of current provided to each port may be varied based on the number of devices connected to the host via the ports. (Ballantyne [0034]) 
Bertin teaches wherein the current control circuitry sets a current when a power supply is received from the power supply terminal by changing a resistance value connected between a power source control circuitry and a ground portion (GND).   (Bertin Fig. 3, elements 33, GND, VCC; See also [0031] “a precision adjustable current limited power distribution switch 30 is used, such as for example the Texas Instruments TPS2553. The manufacturers' data sheet gives information for choosing components 34 and 35. Component 30 offers a current-limit threshold between 75 mA and 1.7 A that is determined via an external resistor 33 that is connected to input ILIM. According to the present embodiment, the external resistor 33 is a digital potentiometer or DCP, for example XICOR X9C104. The resistance of the DCP is controlled by the signal 203 (Vreg) from the current regulation circuit 22.” Emphasis added.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Bertin with the teaching of Ballantyne as both references are directed to controlling power in computing systems. Moreover, Bertin improves on Balantyne’s teaching of varying power on a port supplying power to a connected device (Ballantyne [0034]) by teaching a circuit which similarly varies current on a port (Bertin [0031]) while monitoring the system for overcurrent conditions (Bertin [0007]) thus improving power delivery and reliability in the system. 
Response to Arguments
Applicant's arguments filed 10/11/2021 (“Remarks”) have been fully considered but they are not persuasive.
Applicant first argues that “Ballantyne does not teach that each of currents to be provided to external devices connected to the connectors are maintained at “the second current” or are increased to “the third current”, respectively, based on the number of the external devices connected.” Remarks at p. 12.
Examiner respectfully disagrees. As discussed above, Ballantyne teaches that a 500 mA current may be delivered for the second and third devices, and that a 750 mA current may be delivered if only a first device is connected. (Ballantyne [0032])  
Next, Applicant argues that “Ballantyne also does not teach when the number of the external devices is increased, each of the currents to be provided from the electronic device to external devices connected to the connectors is maintained at the second current.” Remarks at p. 12.
Examiner respectfully disagrees. As discussed above, Ballantyne teaches a case where 500 mA is maintained for each connected device after a second device is connected. (Ballantyne [0032]) 
Last Applicant argues that “Ballantyne also does not disclose or suggest “a predetermined number” of external devices or the number of the external devices being compared with the predetermined number when determining the current to be provided to external devices.” Remarks at p. 13.
Examiner respectfully disagrees. As discussed above Ballantyne teaches “[a]dvantageously in the first and second examples, the amount of current that a client device can draw from the host can exceed the recommended limit, by an amount depending on the total number of connected clients” (Ballantyne at [0034]). Ballantyne teaches further that “[i]f additionally the number of connected clients is indicated, the client may determine a higher amount of current can be provided when the number of connected clients is less than the total number of ports.” (Ballantyne [0024])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian J Corcoran/Examiner, Art Unit 2187            

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187